DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 06/06/2022 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1, 2 and 9-16 are examined on the merits in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iotti (US 2018/0364012 A1) in view of Fisher et al. (US 2015/0111016 A1 cited in IDS) and Saunders et al. (3,388,032 cited in IDS).

Regarding claim 1, Iotti discloses telehandler comprising rotary type lifting arm (operating arm) where the lifting arm has mounting equipment removably attached that is designed to pick up, i.e. grip, armouring elements from container and bring them to the cab (paragraphs 0001, 0017, 0049, 0051, 0053), i.e. arm is moveable. The telehandler also comprises armoured cab where the cab has an armoured roof that comprises an upper window 240 that is transparent (transparent protective cover) as well as an armoured rear surface that also has a transparent window 250 (paragraphs 0019, 0042, 0044). Given that telehandler comprises rotatory type lifting arm and armored roof, the operating arm is movable with respect to the cab so as to position the object above the cab, and wherein the roof is configured to protect an operator if said object falls on the cab.
Iotti does not disclose the transparent protective cover as presently claimed.
Fisher et al. disclose a laminated glass structure for automotive glazing comprising a glass sheet 22, an outer layer 12, a central layer 16, an outer layer 14 and glass sheet 24, wherein the outer layers are relatively stiff outer layers laminated on either side of a central relatively soft layer (see Figure 1, paragraphs 0023, 0025). The outer layer can be formed of polycarbonate and the central layer can be formed of thermoplastic polyurethane (see paragraph 0023). Accordingly, the laminated glass comprises glass sheet/polycarbonate layer/polyurethane layer/polycarbonate layer/glass sheet. The polyurethane layer reads on an adhesive between glass sheet and polycarbonate layer (polymeric material). The laminated glass structure reads on cover consisting of a succession of glass and polymeric layers alternated from each other (i.e. glass/polymeric layers/glass), wherein polymeric layers are plurality of inner layers comprising polycarbonate/polyurethane/polycarbonate. The interlayer (polycarbonate/polyurethane/polycarbonate) imparts both desirable acoustic damping properties and rigidity, characterized by a sufficient degree of resistance to deflection or deformation (see paragraphs 0007 and 0070).
In light of motivation for using the laminated glass structure comprising glass/polycarbonate/polyurethane/polycarbonate/glass disclosed by Fisher et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use the laminated glass structure comprising glass/polycarbonate/polyurethane/polycarbonate/glass as transparent protective cover in Iotti in order to impart both desirable acoustic damping properties and rigidity, characterized by a sufficient degree of resistance to deflection or deformation, and thereby arrive at the claimed invention.
While Iotti in view of Fisher et al. disclose inner layers comprising polycarbonate/polyurethane/polycarbonate (i.e. one layer of polyurethane and two layers of polycarbonate) alternated with each other, Iotti in view of Fisher et al. do not disclose three inner layers made of polyurethane and two made of polycarbonate alternated with each other are included between the layers of glass.
Saunders et al. disclose a laminated safety glass (see Title). When polycarbonate is bonded directly to glass, the resulting safety glass is impractical because of insufficient bond strength due to the polycarbonate and glass having different coefficients of thermal expansion (see col. 1, lines 18-23). A safety glass made of bonding polycarbonate directly to glass will crack and craze on cooling from the temperature necessary to bond the two together due to the different thermal expansion coefficients (see col. 1, lines 23-27). When a polyurethane is used to bond polycarbonate with glass, the laminated article due to the elastic character of the polyurethane is able to absorb more energy and thus is able to withstand greater impact and also due to high adhesion none of the glass breaks away from the polycarbonate layer (see col. 1, lines 53-57, col. 2, lines 25-28 and col. 5-6, lines 71-3). Saunders et al. disclose the laminated safety glass comprising glass/polyurethane/polycarbonate/polyurethane/glass, wherein the laminates safety glass can be used for windshields (see Figure, col. 2, lines 43-45 and col.5, lines 56-61).
In light of motivation for using polyurethane layer to bond glass and polycarbonate disclosed by Saunders et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use polyurethane layer to bond each of glass sheet with each of  polycarbonate layer (outer layer) in Iotti in view of Fisher et al. in order to absorb more energy and withstand greater impact as well as to improve adhesion of glass and polycarbonate and prevent glass break away from the polycarbonate, and thereby arrive at the claimed invention. Accordingly, Iotti in view of Fisher et al. and Saunders et al. disclose the bullet proof glass, i.e. cover consisting glass/ polyurethane/ polycarbonate/ polyurethane/ polycarbonate/ polyurethane/ glass. 

Regarding claim 2, Iotti et al. disclose armored cab comprising windscreen 230, upper window 240 as roof and rear view window 250 (see paragraph 0042). Given that each of windscreen 230, upper window 240 as roof and rear view window 250 comprise armored glass slab that is same material, the upper window 240 (transparent protective cover) together with windscreen 230 read on transparent protective cover extends forwards also forming a windscreen.

Regarding claims 13-16, Iotti in view of Fisher et al. and Saunders et al. disclose the telehandler as set forth above. As noted above, Iotti in view of Fisher et al. and Saunders et al. disclose transparent protective cover identical to that presently claimed. Therefore, it is inherent or obvious that the cover of Iotti in view of Fisher et al. and Saunders et al. has presently claimed properties.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over (i) Iotti (US 2018/0364012 A1) in view of Fisher et al. (US 2015/0111016 A1 cited in IDS) and Saunders et al. (3,388,032 cited in IDS) or alternatively (ii) Iotti (US 2018/0364012 A1) in view of Fisher et al. (US 2015/0111016 A1 cited in IDS) and Saunders et al. (3,388,032 cited in IDS) as applied to claim 1 above, further in view of Leighton et al. (US 2012/0219749 A1 cited in IDS).

Regarding claim 10, Iotti in view of Fisher et al. and Saunders et al. disclose the telehandler as set forth above. Further, Fisher et al. disclose that polymer layer can have thickness of at least 0.125 mm (see paragraph 0049).
Therefore, as taught by Fisher et al., it would have been obvious to one of ordinary skill in the art to use each layer of polycarbonate having thickness of at least 0.125 mm in Iotti in view of Fisher et al. and Saunders et al., in order to produce laminated glass structure with desired acoustic damping properties and rigidity, characterized by a sufficient degree of resistance to deflection or deformation (see paragraphs 0007 and 0070), and thereby arrive at the claimed invention.
Alternatively, Leighton et al. disclose transparent laminate structures comprising transparent layer such as polycarbonate having any desired thickness to achieve a desired structural or ballistic property (see paragraphs 0038, 0039).
Therefore, as taught by Leighton et al., it would have been obvious to one of ordinary skill in the art to use any desired thickness of polycarbonate including that presently claimed in Iotti in view of Fisher et al. and Saunders et al. in order to produce laminated glass structure with desired structural or ballistic property, and thereby arrive at the claimed invention.

Regarding claim 11, Iotti in view of Fisher et al. and Saunders et al. disclose the telehandler as set forth above. Further, Fisher et al. disclose that polymer layer can have thickness of at least 0.125 mm (see paragraph 0049).
Therefore, as taught by Fisher et al., it would have been obvious to one of ordinary skill in the art to use each layer of polyurethane having thickness of at least 0.125 mm in Iotti in view of Fisher et al. and Saunders et al. in order to produce laminated glass structure with desired acoustic damping properties and rigidity, characterized by a sufficient degree of resistance to deflection or deformation (see paragraphs 0007 and 0070), and thereby arrive at the claimed invention.
Alternatively, Leighton et al. disclose transparent laminate structures comprising transparent layer such as polyurethane having any desired thickness to achieve a desired structural or ballistic property (see paragraphs 0038, 0039).
Therefore, as taught by Leighton et al., it would have been obvious to one of ordinary skill in the art to use any desired thickness of polyurethane including that presently claimed in Iotti in view of Fisher et al. and Saunders et al. in order to produce laminated glass structure with desired structural or ballistic property, and thereby arrive at the claimed invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over (i) Iotti (US 2018/0364012 A1) in view of Fisher et al. (US 2015/0111016 A1 cited in IDS) and Saunders et al. (3,388,032 cited in IDS) or alternatively (ii) Iotti (US 2018/0364012 A1) in view of Fisher et al. (US 2015/0111016 A1 cited in IDS) and Saunders et al. (3,388,032 cited in IDS) as applied to claim 1 above, further in view of Leighton et al. (US 2012/0219749 A1).

Regarding claim 12, Iotti in view of Fisher et al. and Saunders et al. disclose the telehandler as set forth above. Iotti in view of Fisher et al. and Saunders et al. disclose the bullet proof glass, i.e. cover consisting glass/ polyurethane/ polycarbonate/ polyurethane/ polycarbonate/ polyurethane/ glass. 
Further, Fisher disclose glass sheet having a thickness from about 0.5 mm to about 1.5 mm (see paragraph 0015). The only deficiency of Fisher et al. is that Fisher et al. disclose the use of “about 1.5 mm thick” glass sheet, while the present claims require “3 mm” glass layer.
It is apparent, however, that the instantly claimed thickness of glass sheet and that taught by Fisher  are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the thickness of glass sheet disclosed by Fisher et al. and the thickness disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the thickness of glass sheet disclosed in the present claims is but an obvious variant of the thicknesses disclosed in Fisher et al., and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Further, Fisher et al. disclose that polymer layer can have thickness of at least 0.125 mm (see paragraph 0049).
Therefore, as taught by Fisher et al., it would have been obvious to one of ordinary skill in the art to use each layer of polycarbonate having thickness of at least 0.125 mm and each layer of polyurethane having thickness of at least 0.125 mm in Iotti in view of Fisher et al. and Saunders et al., and thereby arrive at the claimed invention.
Alternatively, Leighton et al. disclose transparent laminate structures comprising transparent layer such as polycarbonate or polyurethane having any desired thickness to achieve a desired structural or ballistic property (see paragraphs 0038, 0039).
Therefore, as taught by Leighton et al., it would have been obvious to one of ordinary skill in the art to use any desired thickness of polycarbonate and any desired thickness of polyurethane including that presently claimed in Iotti in view of Fisher et al. and Saunders et al., and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments except as set forth below are moot in light of new grounds of rejections.

Applicants argue that nowhere in Fisher does it disclose an inner layer made of polycarbonate having a thickness of “between twelve and eighteen millimetres,” as claimed. Indeed, Fisher suggests that a polycarbonate layer can have a thickness of at least about 0.125 mm, but then provides an example range from 0.125 mm up to 1 mm. This range is clearly outside the claimed range of twelve millimetres to eighteen millimetres. Even at the upper-most extreme of Fisher’s range (i.e., 1 mm), that thickness is less than 9% of the lower-most extreme of the claimed range. Moreover, based on the disclosures of Fisher, it would appear that the opened ended thickness of at least about 0.125 mm would not extend to the claimed range. Fisher specifies that it is desirable to reduce the weight of laminated glass structures. Accordingly, “thinner, economical glazings or glass laminates that possess or exceed the durability, sound-damping and breakage performance properties associated with thicker, heavier glazings are desirable.” Fisher, [0005]. In other words, Fisher’s glass laminates are specifically designed to be as thin as possible (i.e., to reduce weight savings) while still possessing the necessary performance characteristics. As such, Fisher appears to teach away from substantially increasing the thickness of any layer (e.g., a polycarbonate layer) within the laminated glass structure. Indeed, increasing Fisher’s polycarbonate layer to the claimed range would be a substantial increase in thickness, resulting in unnecessary weight gain—which Fisher expressly attempts to avoid. 
However, Fisher et al. disclose that the polymer layer can have a thickness of at least 0.125 mm (see paragraph 0049). This overlaps with thickness between twelve and eighteen millimeters as presently claimed.  Further, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Regarding Fisher appears to teach away from substantially increasing the thickness of any layer, applicants have provided no evidence (i.e. data) to show that thickness of between twelve and eighteen millimeters of polycarbonate layer will affect performance properties of polycarbonate layer. Further, while Fisher et al. disclose thinner, economical glazings or glass laminates are desirable, it is not required that to use thinner, economical glazings or glass laminates.

Applicants argue that of note, Leighton fails to cure this deficiency.
However, Leighton et al. disclose transparent laminate structures comprising transparent layer such as polyurethane having any desired thickness to achieve a desired structural or ballistic property (see paragraphs 0038, 0039). Additionally, as set forth above, there is no teaching away in Fisher from the claimed thickness.
Therefore, as taught by Leighton et al., it would have been obvious to one of ordinary skill in the art to use any desired thickness of polyurethane including that presently claimed in Iotti in view of Fisher et al. and Saunders et al. in order to produce laminated glass structure with desired structural or ballistic property, and thereby arrive at the claimed invention.

In light of amendments, claim objections are withdrawn.
In light of amendments, 112 (b) rejections are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRUPA SHUKLA/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787